El Juez Pbesidbnte Señob Travieso
emitió la opinión del tribunal.
El recurrente es dueño de una finca conocida por “La Granja”, la cual está parcialmente urbanizada, tiene una ca-bida de 31.93 cuerdas y radica en el Barrio “Pueblo”, del término municipal de Adjuntas. Dicha finca fue urbanizada en parte, de conformidad con un plano levantado en enero de 1928, en el cual se trazaron todos y cada uno de los so-lares, calles, etc. que comprendían dicha urbanización, todo esto a tenor de lo dispuesto en la Ley núm. 69 de 3 de agoste de 1925 (pág. 367). El mencionado plano fué aprobado en cuanto a las calles en el mismo trazadas con los números 1, 2, 3 y 4 por el Gobierno Municipal de Adjuntas y por el Departamento de Sanidad en ese mismo año. En lo que se refiere a la calle núm. 6 del proyecto de urbanización no se tomó acción definitiva en cuanto a su urbanización. Eu 1 de febrero de 1945, el recurrente radicó ante la Junta de Planificación una solicitud, pidiendo se tuviera por ratifi-cada la urbanización en cuanto a las cuatro calles que habían sido aprobadas desde el año 1928 y que se tomara la acción pertinente en cuanto al proyecto de urbanización sobre el cual no se había determinado nada definitivamente. Des-pués de varios procedimientos ante la Junta, ésta dictó re-solución con fecha 7 de agosto de 1947, en la cual, en sínte-sis, decretó:
1. Que el recurrente debería presentar a la Junta recu-rrida un plano de construcción de la calle núm. 6 del pro-yecto de urbanización, así como un plano topográfico del *33área afectada por dicta calle, debiendo dar cumplimiento el urbanizador a los requisitos mínimos establecidos por el Reglamento de Lotificaeión de nna calle local.
2. Que el recurrente debería proceder a la dotación de facilidades mínimas para las calles números 1, 2, 3 y 4, a saber, calles pavimentadas con superficie asfáltica dotadas de sus aceras, encintados, cunetas, así como las correspon-dientes acometidas individuales para servicios de acue-ducto, alcantarillado y alumbrado.
3. Que el recurrente debe bacer la transferencia corres-pondiente del área libre y de parque equivalente al 5 por ciento de los nuevos solares que se forman para ser servi-dos por esta nueva calle, así como el área de la calle misma.
Solicitó el recurrente la reconsideración de la mencio-nada resolución y ésta fue confirmada en todas sus partes el 17 de diciembre de 1947. Ambas resoluciones motivaron el presente recurso.
Se alega que la Junta de Planificación erró “al exigir la presentación por el recurrente del plano de construcción de la calle núm. 6 y plano topográfico del área afectada por dicta calle”, y “al exigir la dotación de facilidades mínimas para las calles números 1, 2, 3 y 4.”
Aun cuando fue incluida en el plano original de urbani-zación de 1928, propuesto por el recurrente, la calle núm. 6, como cuestión de tecto nunca fué construida o aceptada por la Municipalidad como lo fueron las otras cuatro calles. La Junta tiene, por lo tanto, autoridad para reglamentar su construcción. Véase Zayas v. Registrador, 68 D.P.R. 43.
Arguye el recurrente que las circunstancias concurrentes en este caso con respecto a la calle núm. 6 están fuera de lo normal y ordinario de tal forma que justificaban que por la Junta recurrida se diera aplicación a los artículos 51 y 54 del Reglamento de Planificación núm. 3, porque se trata de una calle y área de poca extensión que no justifican la erogación correspondiente a la preparación de planos de *34construcción y topográfico y porque con motivo del ensan-che de dicha calle a trece metros, cuando las demás ya ur-banizadas únicamente tienen diez metros de ancho, los so-lares ya urbanizados quedarían mutilados y su cabida alte-rada. En apoyo de esta contención cita el caso de Fortunet v. Junta de Planificación, 67 D.P.R. 265. Los artículos antes citados disponen que:
“Artículo 51. — Cuando se demuestre a la Junta que existen difi-cultades extraordinarias que impiden el cumplimiento cabal de este Reglamento, la Junta podrá modificar la aplicación de cualquier sec-ción o secciones del mismo, según sea el caso, siempre y cuando no se perjudique el bienestar público.
“Artículo 54. — Cuando, a juicio de la Junta, cualquier informa-ción requerida en este Reglamento fuere considerada innecesaria para emitir la adecuada decisión sobre cualquier proyecto de lotificación, la Junta podrá relevar al urbanizador de la presentación de dicha información. ’ ’
No podemos convenir con la contención del recurrente. Los artículos 51 y 54, supra, son aplicables únicamente cuando existen dificultades extraordinarias que impidan el cumplimiento cabal del Reglamento. No se nos ha demos-trado la exstencia de tales dificultades. Solamente se ha alegado que si se ensancha la calle núm. 6 a trece metros, esto mutilaría y alteraría la cabida de los solares. El mero hecho de que se altere la cabida de solares al construir una calle de acuerdo con el Reglamento promulgado por la Junta no constituye una dificultad extraordinaria que obli-gue a dicha Junta a dar aplicación a los artículos antes cita-dos. El caso de Fortunet v. Junta de Planificación, citado por el recurrente, no es aplicable al de autos porque en dicho caso la prueba demostró que existían dificultades extra-ordinarias que impedían el cumplimiento cabal del Regla-mento, consistentes en ciertas edificaciones permanentes en las colindancias de los solares, las cuales hubiera sido nece-sario derribar para que se pudieran ampliar dichos sola-*35res como lo requería la Junta. En el de autos nada hay que demuestre que el recurrente no pueda cumplir con el Reglamento, por lo tanto, no creemos que los artículos 51 y 54, supra, deben ser aplicados.
 En cuanto a la segunda parte de este señalamiento en el que se alega que se cometió error al exigir facilidades mínimas para las calles 1, 2, 3 y 4, convenimos con el recurrente y opinamos que la Junta no está facultada para hacer tales requerimientos. Dichas calles fueron urbanizadas y aceptadas como tal por el G-obierno Municipal de Adjuntas desde el año 1928. A partir de esa fecha, el recurrente no tenía control o dominio alguno sobre dichas calles. Así lo demuestra una certificación que forma parte de los autos, expedida por el secretario municipal del mencionado pueblo en el año 1928 al efecto de que: “La Asamblea por unanimidad acuerda aceptar y recibir finalmente la urbanización del Lie. Zayas Pizarro, denominada La Granja, sita en el barrio Pueblo de Adjuntas, extremo Este de la Calle Rodulfo González, en cuanto a las cuatro calles que ya tiene terminadas, las cuales calles por la presente pasan a for-mar parte de la urbe o zona urbana de acuerdo con la Ley, pudiendo dicho interesado proceder a la construcción de las casas que crea convenientes en las referidas cuatro calles, previa aceptación final del Departamento de Sanidad y los permisos que exijen las leyes y reglamentos sobre la materia para tales construcciones.” Aparece también una carta oficial expedida por el Departamento de Sanidad en el año 1928, la cual en su parte pertinente dice así: “Después de una inspección hecha por el Ingeniero Auxiliar, Sr. Oliver a los terrenos de la urbanización de su propiedad, sita en la jurisdicción de Adjuntas, me os grato manifestarle que habiendo sido las calles Núms. 1, 2, 3 y 4 afirmadas y construidas de acuerdo con los planos aprobados por este Departamento, por la presente se aceptan dichas calles para los fines de edificación en las mismas.”
*36Ambas certificaciones demuestran que dichas calles ha-bían sido transferidas al Gobierno Municipal de Adjuntas en el año 1928. Además, la Ley núm. 69 de 1925, supra, al amparo de la cual se llevó a efecto la urbanización objeto de este caso, dispone en su sección 3, pág. 367, que:
“Una vez aprobada defmitivamente por el Gobierno Insular y por el Municipio una urbanización, se entenderá que ésta entra a formar parte de la urbe, y la conservación de sus calles y demás servicios públicos quedan a cargo y serán propiedad del municipio correspondiente. ’ ’
Siendo ello así, la Junta no puede exigir al recurrente que dote de pavimentos con superficie asfáltica, aceras, en-cintados y cunetas a unas calles que estaban ya urbanizadas y transferidas al Municipio de Adjuntas cuando comenzó a regir la Ley y Reglamento de Planificación. Véanse: Matos v. Junta de Planificación, 66 D.P.R. 439; Rodrígues v. Registrador, 66 D.P.R. 772; Wilcox v. Registrador, 67 D.P.R. 475. La Junta sí está facultada para ordenar al ur-banizador que provea las acometidas que fueren necesa-rias para dar a los solares radicados en dichas calles ser-vicios de acueducto, alcantarillado y alumbrado, por ser es-tos servicios necesarios para la salud y bienestar de los ad-quirentes de dichos solares.
Por último, alega el recurrente que la Junta erró “al exigir la transferencia para usos recreativos de no me-nos de un 5 por ciento del área a lotificarse, incluyendo el área de las calles.”
El artículo 10 de la Ley núm. 213 de 1942 ((1) pág. 1107), conocida por la Ley de Planificación, Urbanización y Zoni-ficación de Puerto Rico, enmendada por la Ley núm. 475 de 15 de mayo de 1947, (1) dispone en su parte pertinente que:
*37“. . . Dichos reglamentos podrán incluir en sus disposiciones . . . reservas obligatorias de un área mínima para dedicar a escuelas, par-ques y otros fines públicos, y para la extensión y modo como habrán de haeerse estas instalaciones, como condición previa para la apro-bación de un plano de colindancias. . .” (Bastardillas nuestras.)
A tenor con dicho artículo se redactó el artículo 37 del Reglamento de Planificación núm. 3, el cual dispone que:
“Artículo 37. — Se dará la debida consideración a la designación de áreas convenientes para escuelas, parques y campos de recreo y deportes. Por lo menos el cinco por ciento (5%) del área total de toda lotificación propuesta y que incluya una nueva ealle o calles, se reservará y dedicará legalmente para fines recreativos.” (Bas-tardillas nuestras.)
Arguye el recurrente que este requerimiento es incons-titucional porque se le exige ceder para uso público parte de su propiedad sin compensación alguna, en contravención al párrafo 9, artículo 2 de nuestra Carta Orgánica, el cual, expresamente dispone que:
“La propiedad particular no será tomada ni perjudicada para uso público, a no ser mediante el pago de una justa compensación fijada en la forma provista por la ley.”
Sostiene la Junta recurrida, en contrario, que ella tiene facultad para hacer tal requerimiento porque así la auto-riza la Ley y Reglamento de Planificación, supra, y que dicha Ley y Reglamento son constitucionales, ya que el Estado puede hacer tal requerimiento en el ejercicio de su poder de policía. Sostiene, además, la Junta, que las palabras “re-servará” y “dedicará” como han sido usadas en el estatuto y reglamento, significan lo mismo y son sinónimas de la palabra “transferir”, que por consiguiente el estatuto y reglamento, al usar dichas palabras, contemplan una trans-ferencia al Gobierno del área para dedicarse a parques.
Oreemos que la reserva de cierta cantidad de terreno para dedicarse a parque en una urbanización es una medida necesaria y primordialmente en beneficio de la salud y se-*38guridad públicas y que el Gobierno, ejerciendo su poder de policía, puede requerir a un urbanizador para que baga tal reserva. A este respecto, en el caso -de El Municipio de San Lorenzo v. Junta de Planificación, 68 D.P.R. 646, dijimos:
“En varias decisiones se ba sostenido que el hecho de que una ley o reglamentación promulgada en el ejercicio del poder de poli-cía, impida o restrinja el goce de ciertos derechos individuales sobre una propiedad, sin disponer el pago de compensación, no hace que la ley o reglamentación sea necesariamente inconstitucional por vio-lar la cláusula del debido proceso o por expropiar propiedad pri-vada para uso público sin compensación. Esas leyes, cuando son razonables y no trascienden los límites y propósitos del poder de policía del estado, no son consideradas como expropiadoras de pro-piedad privada para uso público y sí como reguladoras del uso y disfrute de la propiedad por su dueño. Si éste sufre algún per-juicio, el mismo es o damnum absque injuria o se considera com-pensado por la participación que el dueño de la propiedad habrá de tener en los beneficios que la ley trata de conseguir para toda la comunidad.”
Sin embargo, la Junta sostiene que no solamente puede el dueño de una urbanización ser requerido para que reserve el 5 por ciento del área para fines de parque, sí que también puede ser requerido para transferir al gobierno el título sobre dicha área. Si hubiese alguna base para esta última contención en el estatuto y en el reglamento, se levantaría una seria cuestión constitucional que envolvería la alegada incautación de propiedad privada sin compensación. Pero esta cuestión no es necesario que la resolvamos, toda vez que no encontramos nada ni en el estatuto ni en' el reglamento — los cuales deben ser interpretados, si es posible, en el sentido de evitar serias cuestiones constitucionales — que requiera afirmativamente la transferencia deJ título sobre el área de parque, del dueño al gobierno.
De conformidad con el artículo 10 de la Ley núm. 213 de 1942, supra, la Junta de Planificación puede exigir, como condición previa para la aprobación de una urbaniza-*39ción, que el dueño de ésta reserve un área mínima para de-dicarla a escuelas, parques y otros fines públicos. La re-serva que del 5 por ciento haga el dueño de la urbanización para dedicarla a parques públicos, no equivale ni es sinó-nima con la transferencia de dicho 5 por ciento al Pueblo de Puerto Pico. El título en la propiedad continúa en el urbanizador aun cuando el uso del 5 por ciento sea de ca-rácter público. En otras palabras, si por cualquier motivo desapareciera la urbanización — por fuego, ciclón, etc. — el urbanizador continuará siendo dueño de aquellos solares que no hubiese vendido y también del 5 por ciento reser-vado. Desde luego, que si el dueño desea voluntariamente traspasar dicho 5 por ciento al gobierno para determinados fines, así puede hacerlo.
No tenemos dudas en cuanto a la facultad de la Junta para exigir al aquí recurrente que reserve para usos re-creativos no menos de un cinco por ciento del área a loti-ficarse. Esa reserva, además de estar autorizada por la Ley, está justificada como una medida necesaria para la salud y bienestar de las personas que han de vivir en esa urbanización y de la comunidad en general.
La resolución recurrida, en su parte dispositiva, dice así:
“Por la presente y tomando en consideración lo anteriormente expuesto, esta Junta de Planificación, Urbanización y Zonificación de Puerto Rico acuerda solicitar del urbanizador la presentación de los planos de construcción de la Calle núm. 6, así como el plano topográfico del área afectada por esta nueva calle, requiriéndose el total cumplimiento con el Reglamento <de Lotificación el cual dis-pone en su artículo 37. que deberá transferirse para usos recreativos no menos de un 5 por ciento del área a lotificarse incluyendo el área de las calles; . . (Bastardillas nuestras.)
No es cierto que el citado artículo 37 del Reglamento disponga que el área reservada para fines recreativos deba ser transferida para uso del público, y mucho menos que esa *40transferencia deba ser hecha sin que medie “el pago de una justa compensación fijada en la forma provista por la Ley.”
El representante legal de la Junta nos dice en su ale-gato que después de una búsqueda en la jurisprudencia de las diferentes jurisdicciones sólo ha logrado encontrar un caso, In Re Lake Secor Development Co., 141 Misc. 913, 252 N.Y.S. 809, en que se trata específicamente la cuestión que estamos considerando. Hemos estudiado cuidadosamente dicha decisión y encontramos que en la misma no se sos-tiene que la Junta de Planificación esté legalmente autori-zada para obligar al urbanizador a transferir el espacio re-servado para fines recreativos, sin recibir adecuada com-pensación. Nuestra Ley no impone tal obligación al urba-nizador.
Nos damos cuenta del problema práctico de que el go-bierno no puede ser autorizado para gastar fondos públi-cos para el establecimiento de parques en terrenos sobre los cuales no tiene título. Pero eso no constituye una jus-tificación para que nosotros redactemos de nuevo el esta-tuto y el reglamento, para requerir la transferencia del tí-tulo. Según están ahora redactados, el estatuto y el regla-mento requieren solamente que el dueño reserve, no que transfiera al gobierno, un área para parque. Cualquier or-den como la dictada en este caso, requiriendo el traspaso del título sin compensación, además de levantar una seria cues-tión constitucional, va más allá de los términos claros del estatuto y del reglamento.
Por las razones expuestas, opinamos que la resolución recurrida debe ser modificada en los siguientes particulares:
1. Eliminando la condición impuesta por la Junta al re-currente al efecto de que “para formar y disponer de los solares números 1, 2, 3, 4 y 5 servidos por las calles 1, 3 y 4 y los solares números 14, 15, 16, 17, 18, 19, 20 y 21 servi-dos por las calles números 2, 3 y 4, se deberá dotar los mis-*41mos de las facilidades mínimas, a saber: (1) calles pavi-mentadas con superficie asfáltica dotadas de sus aceras, en-cintados, cunetas, por haber pasado las mencionadas calles a formar parte de la zona urbana del Municipio de Adjun-tas en marzo 31 de 1928. El recurrente quedará obligado a dotar dichos solares de las correspondientes acometidas individuales para servicios de acueducto, alcantarillado y alumbrado.
2. Eximiendo al urbanizador de la obligación de trans-ferir para usos recreativos un área no menor del 5 por ciento del área a lotificarse, quedando obligado el urbani-zador recurrente a reservar dicha área, para los indicados fines.

La resolución recurrida, así modificada, será confirmada.

El Juez Asociado Sr. De Jesús no intervino.

(1) Si bien la Ley núm. 475 de 15 de mayo de 1947 ((1) pág. 1071) no entró en vigor hasta noventa días después de su aprobación, o sea después del 7 de agosto dé 1947, leeha de la resolución original de la Junta de Pla-nificación, sí estaba en vigor el 17 de diciembre de 1947, fecha en que la Junta denegó la moción de reconsideración del aquí recurrente.